Citation Nr: 1107539	
Decision Date: 02/24/11    Archive Date: 03/09/11

DOCKET NO.  05-37 646	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for the cause of the Veteran's 
death, to include as due to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Ogilvie, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1969 to December 
1970.  He died in May 2004.  The appellant is his widow.

This matter to the Board of Veterans' Appeals (Board) arose from 
a November 2004 rating decision in which the RO denied the 
appellant's claim for service connection for the cause of the 
Veteran's death.  In January 2005, the appellant filed a notice 
of disagreement (NOD).  A statement of the case (SOC) was issued 
in July 2005, and the appellant filed a substantive appeal (via a 
VA Form 9, Appeal to the Board of Veterans' Appeals) in October 
2005.

In June 2006, the appellant testified during a Board hearing 
before the undersigned Veterans Law Judge in Washington, D.C.; a 
transcript of that hearing is of record.

In a June 2007 decision, the Board denied service connection for 
the cause of the Veteran's death.  The appellant appealed the 
June 2007 Board decision to the United States Court of Appeals 
for Veterans Claims (Court).  In April 2008, the Court granted 
the parties' joint motion for remand, remanding the claim to the 
Board for further proceedings consistent with the joint motion.

In July 2009, the Board remanded the claim on appeal to the RO, 
via the Appeals Management Center (AMC) in Washington, D.C., for 
further action, to include additional development of the 
evidence.  After completing the requested development, the AMC 
continued to deny the claim (as reflected in a December 2010 
supplemental SOC (SSOC)) and returned this matter to the Board 
for further appellate consideration.


FINDINGS OF FACT

1. All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  During the Veteran's lifetime, service connection was not 
established for any disability.

3.  The Veteran's death certificate indicates that the immediate 
cause of his death was lung cancer; other evidence indicates that 
metastatic renal cell adenocarcinoma was a contributory cause of 
death.

4.  The weight of the evidence establishes that the Veteran does 
not have verified active service in the Republic of Vietnam 
during the Vietnam Era, and thus may not be presumed to have been 
exposed to herbicide agents, including Agent Orange, during such 
service; there also is no evidence of any actual herbicides 
exposure.

5.  Lung cancer and metastatic renal cell adenocarcinoma were 
first manifested many years following separation from service, 
and there is no competent evidence or opinion that even suggests 
the existence of a medical nexus between any such carcinoma and 
the Veteran's military service. 

6.  A disability of service origin did not cause, or contribute 
substantially or materially to cause, the Veteran's death.




CONCLUSION OF LAW

The criteria for service connection for the cause of the 
Veteran's death, to include as due to Agent Orange exposure, are 
not met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1310, 5103, 
5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.307, 3.309, 3.312 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2010)) includes enhanced duties to notify and assist 
claimants for VA benefits.  VA regulations implementing the VCAA 
were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2010).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA will 
attempt to obtain and which evidence he or she is responsible for 
providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), after a substantially complete 
application for benefits is received, proper VCAA notice must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any evidence in 
her or his possession that pertains to the claim(s), in 
accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 
has been revised, in part.  See 73 Fed. Reg. 23,353-23,356 (April 
30, 2008).  Notably, the final rule removes the third sentence of 
38 C.F.R. § 3.159(b)(1), which had stated that VA will request 
that a claimant provide any pertinent evidence in his or her 
possession.

In a claim for dependency and indemnity compensation (DIC) 
benefits based on service connection for the cause of a veteran's 
death, VA's notice requirements include (1) a statement of the 
conditions, if any, for which a veteran was service-connected at 
the time of his or her death; (2) an explanation of the evidence 
and information required to substantiate a DIC claim based on a 
previously service-connected condition; and (3) an explanation of 
the evidence and information required to substantiate a DIC claim 
based on a condition not yet service-connected.  Hupp v. 
Nicholson, 21 Vet. App. 342 (2007).

VCAA-compliant notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by the 
agency of original jurisdiction (in this case, the RO, to include 
the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  See also 
Disabled American Veterans v. Sec'y of Veterans Aff., 327 F.3d 
1339 (Fed. Cir. 2003).  However, the VCAA notice requirements 
may, nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  Id.

In this appeal, in a July 2004 pre-rating letter, the RO provided 
notice to the appellant explaining what information and evidence 
was needed to substantiate the claim for service connection for 
cause of the Veteran's death, as well as what information and 
evidence must be submitted by the appellant, and what information 
and evidence would be obtained by VA.  The November 2004 RO 
rating decision reflects the initial adjudication of the cause of 
death claim after issuance of the July 2004 letter.

Post rating, an October 2009 letter provided the appellant with a 
statement of conditions for which the Veteran was service 
connected at the time of his death, consistent with Hupp.  The 
letter also provided general notice regarding VA's assignment of 
effective dates, as well as the type of evidence that impacts 
those determinations, consistent with Dingess/Hartman v. 
Nicholson, 19 Vet. App, 473.  After issuance of the October 2009 
letter, and opportunity for the appellant to respond, the 
December 2009 SSOC reflects readjudication of the claim.  Hence, 
the appellant is not shown to be prejudiced by the timing of this 
notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); 
see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as in an SOC or SSOC, is 
sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts to 
obtain or to assist in obtaining all relevant records pertinent 
to the claim on appeal.  Pertinent medical evidence associated 
with the claims file consists of service treatment, personnel, 
and VA treatment records.  Also of record and considered in 
connection with the appeal are various written statements 
provided by the appellant, by her family, and by her 
representative, on her behalf.  The Board also finds that no 
additional RO action to further develop the record in connection 
with this claim is required.  

The Board acknowledges that no VA medical opinion was obtained in 
connection with this claim.  However, the Veteran did not have 
service in Veteran (as discussed, below), and there is no 
competent evidence whatsoever to even suggest that the Veteran's 
death was medically related to his service.  As the current 
record does not reflect even a prima facie claim for service 
connection for the cause of the Veteran's death, VA has no 
obligation to obtain any medical opinion in this appeal.   See 38 
U.S.C.A. § 5103A(d); Wells v. Principi, 326 F. 3d. 1381, 1384 
(Fed. Cir. 2003).  See also Duenas v. Principi, 18 Vet. App. 512 
(2004) (per curium).

The Board also notes that the prior remand included a request 
that the RO obtain the Veteran's entire personnel record using 
PIES Code 018.  The Board also requested that the RO obtain the 
unit histories for the 7th 155mm Gun Battery (SP) ForTrps, part 
of the Fleet Marine Force Pacific (during 1970) and for the 
Marine Barracks at the U.S. Naval Ammunitions Depot, Oahu, Hawaii 
(during 1970).  On remand, the RO obtained the Veteran's entire 
personnel record.  The RO also obtained a unit history for the 
7th 155mm Gun Battery (SP) ForTrps from the National Archives and 
Records Administration (NARA).  NARA found no information 
regarding the Marine Barracks at Oahu among the records.

The RO subsequently wrote to the Commandant of the Headquarters 
of the United States Marines to request information relating to 
the Marine Barracks at Oahu, Hawaii and to determine if service 
in Hawaii was counted as foreign and/or sea service.  The latter 
request was forwarded to the Separation and Retirement Branch.  
The former request was unable to be filled.  In the response, the 
author indicated that copies of unit diaries were retained by the 
Commandant of the Marine Corps, however, unit diaries only 
documented administrative entries (personnel actions) and the 
same records could be found in the Veteran's own military file.  
The author also noted that unit histories could be obtained 
regarding a specific unit.  The Separation and Retirement Branch 
responded in April 2010, proving the definition of "foreign 
and/or sea service," as requested.  In August 2010, a memorandum 
of formal finding on the unavailability of records from NARA 
regarding the command chronologies for the Marine Barracks at the 
U.S. Naval Ammunitions Depot was filed with the record.  The RO 
determined that all efforts to obtain the needed information 
regarding the Marine Barracks at Oahu, Hawaii had been exhausted 
and further attempts would be futile.

While information regarding the Marine Barracks at Oahu, Hawaii 
was unable to be obtained, the Board finds that a remand is not 
required under Stegall.  See Dyment v. West, 13 Vet. App. 141, 
146-47 (1999) (remand not required under where Board's remand 
instructions were substantially complied with); see also D'Aries 
v. Peake, 22 Vet. App. 97, 105-106 (2008) (finding that 
substantial compliance, rather than strict compliance, with the 
terms of a Board engagement letter requesting a medical opinion 
is required).  Although a response from the Commandant's office 
indicated that the RO could attempt to search specific unit 
records, there is no indication that the Veteran was assigned to 
a specific unit in Oahu from his personnel records, and the 
appellant has only identified the Veteran's service with 7th 
155mm Gun Battery.  Thus, the Board finds that the RO 
substantially complied with the remand instructions, and further 
remand is unnecessary.

In summary, the duties imposed by the VCAA have been considered 
and satisfied.  Through various notices of the RO/AMC, the 
appellant has been notified and made aware of the evidence needed 
to substantiate the claim, the avenues through which she might 
obtain such evidence, and the allocation of responsibilities 
between herself and VA in obtaining such evidence.  There is no 
additional notice that should be provided, nor is there any 
indication that there is additional existing evidence to obtain 
or development required to create any additional evidence to be 
considered in connection with the claim.  Consequently, any error 
in the sequence of events or content of the notice is not shown 
to prejudice the appellant or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude appellate 
consideration of the matter on appeal, at this juncture.  See 
Mayfield, 20 Vet. App. at 543 (rejecting the argument that the 
Board lacks authority to consider harmless error).  See also ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).



II.  Analysis

Under the applicable criteria, service connection may be granted 
for disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease diagnosed after 
discharge, when all of the evidence, including that pertinent to 
service, establishes that it was incurred in service.  38 C.F.R. 
§ 3.303(d).

To establish entitlement to service connection for the cause of a 
veteran's death, the evidence of record must show that a 
disability incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  38 
U.S.C.A. § 1310; 38 C.F.R. § 3.312.

During the Veteran's lifetime, service connection was not 
established for any disability.  His death certificate reflects 
that the immediate cause of his death was lung cancer.  The May 
2005 VA hospital summary indicates that the Veteran was admitted 
in January 2004 for management of a sacral decubitus ulcer and 
nonhealing right trochanteric sore, and it was noted that he had 
paraplegia secondary to a motor vehicle accident in 1995.  The 
past medical history included chromophobe renal adenocarcinoma 
and status post left radical nephrectomy in December 2000.  It 
was indicated that testing in May 2002 confirmed recurrence of 
his cancer and testing in October 2003 confirmed metastasis to 
the liver and lungs.  The Veteran died in May 2004 and the 
principle diagnoses included renal cell adenocarcinoma, 
metastatic, and left post-obstructive pneumonia.

The appellant contends that the Veteran's fatal lung cancer was 
caused by his exposure to Agent Orange during his military 
service in Vietnam, and that service connection for the cause of 
his death is thus warranted.

Absent affirmative evidence to the contrary, there is a 
presumption of exposure to herbicides (to include Agent Orange) 
for all veterans who served in Vietnam during the Vietnam Era.  
See 38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).

If a veteran was exposed to a herbicide agent during active 
service, the following diseases shall be service-connected if the 
requirements of 38 C.F.R. § 3.307(a)(6) are met, even though 
there is no record of such disease during service, provided 
further that the rebuttable presumption provisions of 38 C.F.R. § 
3.307(d) are also satisfied: chloracne or other acneform diseases 
consistent with chloracne, Type II diabetes (also known as Type 
II diabetes mellitus or adult-onset diabetes), Hodgkin's disease, 
multiple myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate cancer, 
respiratory cancers (cancer of the lung, bronchus, larynx, or 
trachea) and soft-tissue sarcomas (other than osteosarcoma, 
chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 
3.309(e).  

In addition, effective August 31, 2010, VA amended 38 C.F.R. 
§ 3.309(e) to add hairy cell leukemia and other chronic B-cell 
leukemias, Parkinson's disease, and ischemic heart disease to the 
list of diseases associated with exposure to an herbicide agent 
(to include Agent Orange).  75 Fed. Reg. 53202-53216 (August 31, 
2010).

As indicated above, while the evidence reflects that the 
Veteran's renal cancer metastasized to the Veteran's lungs, lung 
cancer is one of the disabilities recognized by VA as 
etiologically related to herbicides exposure in Vietnam.  
However, to the extent that the provisions of sections 3.307 and 
3.309 pertaining to Agent Orange exposure are applicable, here, 
objective evidence does not establish that the Veteran actually 
served in Vietnam.

A detailed review of the Veteran's service medical and personnel 
records discloses that the Veteran had active duty service from 
June 24, 1969 to December 4, 1970.  His DD Form 214 indicates 
that the Veteran had one year, two months, and 22 days of 
service, with three months and 28 days of foreign and/or sea 
service.  The Veteran's decorations included only the National 
Defense Service Medal.

In August 2004, in response to the RO's request, the National 
Personnel Records Center furnished part of the Veteran's service 
personnel file, noting that the Veteran had no service in 
Vietnam.  The Veteran's complete service personnel file was 
furnished in October 2009.  These service department records 
reflect a clear timeline of the Veteran's time in service.  The 
Veteran was involved in basic training and schooling from June 
26, 1969 to December 12, 1969 at Camp Lejune, North Carolina and 
Camp Pendleton, California.  On December 14, 1969, the Veteran 
was moved to Twentynine Palms, California and assigned to the 7th 
155mm Gun Battery until April 19, 1970.  Around this time, the 
Veteran was given orders to report to MAC Terminal at Travis Air 
Force Base to be relocated to the Marine Barracks in Oahu, 
Hawaii.  When he did not report, the Veteran was determined to be 
absent without leave (AWOL) on May 13, 1970.  He surrendered to 
military authorities in Norfolk, Virginia on July 7, 1970.  On 
July 11, 1970, the Veteran boarded a government flight from 
Norton Air Force Base in California, and arrived at Honolulu 
International Airport the same day.  

On August 19, 1970, the Veteran was found guilty by summary 
court-martial and was sentenced to be confined at a prison with 
hard labor for 30 days.  Beginning on August 20, 1970, the 
Veteran was a prisoner at the Naval Correction Center, Naval 
Base, Pearl Harbor, Hawaii until September 11, 1970, when he 
returned to duty and served as a guard.  On September 16, 1970, 
the Veteran was found to have violated Article 92 of the Uniform 
Code of Military Justice (UCMJ) by purchasing alcoholic beverages 
for, and giving the same to, a minor in Oahu, Hawaii.  The 
Veteran was given 30 days restriction without suspension from 
duty.  

On October 6, 1970, the Veteran requested a hardship discharge 
due to financial obligations of his family.  On October 14, 1970, 
the Commanding Officer of the Marine Barracks, Naval Ammunition 
Depot in San Francisco, California disapproved the requested 
hardship discharge, and recommended a discharge by reason of 
convenience of the Government.  At the time, the Veteran had a 
basic allowance for quarters (BAQ) allotment in effect in the 
amount of $130.60.  No combat pay, hazardous duty pay, or any 
other pay indicative of overseas service was noted.  On November 
13, 1970, the Veteran failed to obey an order issued by a Guard 
Officer in Oahu, Hawaii, and was given seven days restriction.  
On November 28, 1970, the Veteran embarked a government flight at 
Honolulu International Airport and departed for Travis Air Force 
Base in California, where he arrived the same day.  The Veteran 
reported to the separation section of Marine Barracks Treasure 
Island in San Francisco, California on November 30, 1970, and was 
discharged from active duty on December 4, 1970.

A unit history from the 7th 155mm Gun Battery provided by NARA 
reflects that this unit was deactivated on June 30, 1970.  Until 
that time, the unit was stationed at Twentynine Palms, 
California.

The above-cited evidence does not support a finding that the 
Veteran served in Vietnam during the Vietnam Era.  As noted, the 
Veteran's DD Form 214 reflects that he had three months and 28 
days of foreign and/or sea service but does not show that he 
received the Vietnam Service Medal or any other service 
recognition connoting service in Vietnam.  While a response of 
record from the Marine Separation and Retirement Branch indicated 
that service performed outside the continental United States 
while on maneuvers is not to be included in "foreign and/or sea 
service," it appears that a mistake was made on the Veteran's DD 
Form 214 because every other detailed personnel document reflects 
that the Veteran never served in Vietnam or any other foreign 
country.  Moreover, the Veteran's service personnel and 
administrative records are completely negative for indications 
that he was ever present in Vietnam, and account for his 
whereabouts in detail throughout his time in service.

During the June 2006 Board hearing, the appellant testified that 
the Veteran went to Hawaii in July 1970 and that, in August 1970, 
he told her that he was being sent to Vietnam.  She indicated 
that the Veteran's commanding officer wrote her a letter advising 
her how to get a hardship discharge, and that she encouraged her 
cousins and ministers to write letters in support of the 
discharge request.  She indicated that the Veteran was 
subsequently sent home.  She testified that all documentation in 
support of her claim was burned in a house fire in 1986.

The appellant has submitted a copy of a travel voucher dated in 
1970 that is largely illegible.  That document does not include 
anything showing that the Veteran had service in Vietnam.  The 
appellant has also submitted a lay statement from a cousin 
indicating that the appellant told her that the Veteran was in 
Vietnam and that she wrote a letter, at the appellant's request, 
to the Veteran's commanding officer regarding a requested 
hardship discharge.

Records from the Veteran's personnel file confirm that the 
appellant and her cousin wrote letters on the Veteran's behalf 
requesting a hardship discharge.  The hardship discharge, 
however, was based on financial issues.  Further, although the 
Veteran may have told the appellant he was being sent to Vietnam 
and the appellant may have sincerely believed that the Veteran 
was in Vietnam, the evidence in the Veteran's personnel record 
clearly indicates that he was stationed in Oahu, Hawaii in August 
through November 1970.  On August 19, 1970, the Veteran was found 
guilty of being AWOL, and was sentenced to 30 days confinement at 
the Naval Correctional Center at Pearl Harbor.  Within days of 
his release from confinement in mid-September, the Veteran 
violated Article 92 of the UCMJ, where he was found to have 
purchased alcoholic beverages for minors at Oahu, Hawaii.  The 
Veteran was placed on 30 days restriction.  In early November 
1970, the Veteran failed to obey a lawful order by an officer, at 
Oahu, Hawaii, and was placed on seven days restriction.  There is 
absolutely no indication that the Veteran was in Vietnam during 
this time.

The appellant argues that the Veteran received vaccines that were 
only issued to those deploying to Vietnam, and this indicates 
that he went to Vietnam.  However, the Veteran's service 
treatment records reflect that he received these vaccines on 
November 23, 1970.  This was approximately two weeks before the 
Veteran discharged from service.  It is unreasonable to believe 
that the Veteran was deployed to Vietnam two weeks before he was 
discharged, and over a month after he was recommended for 
discharge for the convenience of the Government.

The Board points out that the appellant, as a layperson, is 
certainly competent assert matters within her personal knowledge, 
to include matters she recalls.  See Layno v. Brown, 6 Vet. App. 
465, 470 (1994); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  
Here, however, the appellant's and her cousin's assertions that 
the Veteran served in Vietnam appear to be based on based on what 
the appellant asserts the Veteran told her (and not on personal 
knowledge).  

In this case, the Board finds that the objective evidence-to 
include personnel and other service records-is both competent 
and persuasive on the question of whether the Veteran had Vietnam 
service than the appellant's assertions in this regard.  As the 
weight of the evidence is against a finding that the Veteran 
served in-country in Vietnam during the Vietnam era; thus, he is 
not entitled to a presumption of herbicide exposure.  

Notwithstanding the presumption, service connection for a 
disability claimed as due to exposure to Agent Orange may be 
established by showing that a disorder resulting in disability or 
death was in fact causally linked to such exposure.  See Brock v. 
Brown, 10 Vet. App. 155, 162-64 (1997); Combee v. Brown, 34 F.3d 
1039, 1044 (Fed. Cir. 1994), citing 38 U.S.C.A. § 1113(b) and 
1116 and 38 C.F.R. § 3.303.  Here, however, the record does not 
support a finding that the Veteran was actually exposed to 
herbicides, to include Agent Orange, during service.  

Accordingly, even assuming, arguendo, that lung cancer resulting 
from metastasis of cancer from a primary site (here, the 
Veteran's kidney) is subject to the provisions of 38 C.F.R. §§  
3.307 and 3.309 pertaining to herbicide exposure, the appellant 
is not entitled to presumptive service connection for the cause 
of the Veteran's death on the basis of alleged herbicide 
exposure.  See 38 U.S.C.A. § 1116(f); 38 C.F.R. §§ 3.307, 3.309.

The Board further finds that the record does not otherwise 
provide a basis to award service connection for cause of the 
Veteran's death.  The service medical records are completely 
negative for findings or diagnoses of any carcinoma, and there is 
no medical evidence that any renal or lung cancer was manifested 
(to any degree) during the first post-service year.  Hence, the 
legal authority governing presumptive service connection for 
malignant tumor as a chronic disease is of no avail to the 
appellant.  See 38 U.S.C.A. §§  1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  In fact, the first objective evidence of lung 
and renal cancer is reflected in the April and May 2004 VA 
hospital records-many decades after the Veteran's service.  
These records reflect that renal cancer had its onset in 2002, 
and then metastasized to the Veteran's lungs.  

Significantly, moreover, the claims file includes no medical 
evidence or opinion even suggesting that there existed a 
relationship between renal or lung cancer and Veteran's military 
service, and neither the appellant nor her representative has 
presented, identified or alluded to the existence of any such 
evidence.

Furthermore, any direct assertions by the appellant and/or her 
representative that there existed a medical relationship between 
the Veteran's renal and/or lung cancer and his death provides no 
basis for allowance of the claim.  Matters of diagnosis and 
etiology are within the province of trained medical 
professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 
(1994).  As laypersons without the appropriate medical training 
and expertise, neither the appellant nor her representative is 
competent to render a probative opinion on a medical matter such 
as whether there existed a medical relationship between the 
Veteran's death from lung and/or renal cancer and his military 
service or any incident thereof.  See Bostain v. West, 11 Vet. 
App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) (a layman is generally not capable of opining on matters 
requiring medical knowledge).  Hence, the lay assertions in this 
regard have no probative value.

Under these circumstances, the Board finds that the claim for 
service connection for the cause of the Veteran's death, to 
include as due to Agent Orange exposure, must be denied.  In 
reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, as 
no competent, probative evidence supports the claim, that 
doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53- 56 (1990).


ORDER

Service connection for the cause of the Veteran's death, to 
include as due to Agent Orange exposure, is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


